                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                         Plaintiffs,                                        8:19CR245

         vs.
                                                                              ORDER
ISMAEL ZAMBRANO-TIRADO, SR.,

                         Defendant.


        This matter is before the court on Defendant's MOTION FOR EXTENSION OF TIME TO
FILE PRE-TRIAL MOTIONS [132]. For good cause shown, I find that the motion should be
granted. Defendant will be given an approximate 60-day extension. Pretrial Motions shall be filed
by May 1, 2020.


        IT IS ORDERED:
        1.      Defendant's MOTION FOR EXTENSION OF TIME TO FILE PRE-TRIAL
MOTIONS [132] is granted. Pretrial motions shall be filed on or before May 1, 2020.
        2.      The ends of justice have been served by granting such motion and outweigh the
interests of the public and the defendant in a speedy trial. The additional time arising as a result of
the granting of the motion, i.e., the time between today’s date, and May 1, 2020, shall be deemed
excludable time in any computation of time under the requirement of the Speedy Trial Act for the
reason defendant's counsel required additional time to adequately prepare the case, taking into
consideration due diligence of counsel, and the novelty and complexity of this case. The failure to
grant additional time might result in a miscarriage of justice. 18 U.S.C. § 3161(h)(7)(A) & (B).
        3.      Any party who opposes the granting of motion [132] must object to this order in
accordance with NECrimR 59.2, on or before March 5, 2020.


        Dated this 27th day of February, 2020.

                                                         BY THE COURT:

                                                         s/ Michael D. Nelson
                                                         United States Magistrate Judge
